       Case 1:21-cv-00079-EPG Document 18 Filed 03/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                                     UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10
     CLEMENTE M. GAMBOA, JR.,                         Case No. 1:21-cv-00079-EPG (PC)
11
                        Plaintiff,                    ORDER DIRECTING PLAINTIFF TO
12                                                    RESPOND TO SCREENING ORDER WITHIN
            v.                                        TWENTY-ONE DAYS
13                                                    ORDER DIRECTING CLERK TO SEND
     B. GONZALES, et al.,
                                                      PLAINTIFF COPY OF SCREENING ORDER
14                                                    (ECF No. 14)
                        Defendants.
15

16

17          Clemente Gamboa, Jr. (“Plaintiff”), is a prisoner proceeding pro se and in forma pauperis
18   in this civil rights action filed pursuant to 42 U.S.C. § 1983.
19          On January 27, 2021, the Court screened Plaintiff’s complaint and gave Plaintiff thirty
20   days to either: “a. File a First Amended Complaint; b. Notify the Court in writing that he does not
21   want to file an amended complaint and instead wants to proceed only on his claim against
22   defendant Gonzales for excessive force in violation of the Eighth Amendment; or c. Notify the

23   Court in writing that he wants to stand on his complaint.” (ECF No. 14, p. 7).

24          Plaintiff did not respond to the screening order. However, on March 12, 2021, Plaintiff

25   did file a notice of change of address (ECF No. 17). As it appears that Plaintiff is attempting to

26   prosecute this case, the Court will grant Plaintiff an additional twenty-one days to respond to the

27   screening order and direct the Clerk of Court to send Plaintiff a copy of the screening order. The

28   Court warns Plaintiff that failure to respond to the screening order will result in dismissal of this
                                                       1
       Case 1:21-cv-00079-EPG Document 18 Filed 03/19/21 Page 2 of 2


 1   action.

 2             Based on the foregoing, IT IS ORDERED that:

 3                   1. Plaintiff has twenty-one days from the date of service of this order to respond

 4                       to the screening order that was issued on January 27, 2021 (ECF No. 14); and

 5                   2. The Clerk of Court is directed to send Plaintiff a copy of the screening order

 6                       (ECF No. 14).

 7
     IT IS SO ORDERED.
 8

 9      Dated:      March 18, 2021                             /s/
                                                          UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
